Citation Nr: 0101337	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  97-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for angle recession 
glaucoma, right eye, scarring, visual field defect with 
amblyopia and open angle glaucoma, left eye, currently 
evaluated as 40 percent.  

2.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for spondylosis of the 
lumbar spine, currently evaluated as 10 percent disabling.  

4.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a right hip injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
July 1983.  The veteran also had service in the Reserves.  
The record shows that he was called to active duty training 
from August 8, 1994 to August 21, 1994.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran's claim 
seeking entitlement to an increased rating for a hiatal 
hernia from 10 percent, and denied the veteran's claim 
seeking an increased rating for spondylosis of the lumbar 
spine, and determined that the veteran had not submitted new 
and material evidence in order to reopen claims of service 
connection for right hip and right knee injuries, and 
laceration of the head.  The RO also granted an increased 
rating for angle recession glaucoma, right eye, scarring, 
visual field defect with amblyopia and open angle glaucoma, 
left eye from 30 percent to 40 percent, effective August 7, 
1996.  The veteran continued his appeal.  

The RO sent the veteran a statement of the case (SOC) in 
October 1998.  The SOC included the issues of whether the 
veteran had submitted new and material evidence to reopen 
claims for service connection for disability resulting from a 
head injury and disability resulting from a right knee 
injury.  The veteran filed a timely substantive appeal, but 
his statements as to the issues on appeal are highly 
ambiguous.  A statement in the claims folder reflects that 
the veteran's representative contacted the veteran to obtain 
clarification as to the issues the veteran intended to 
include in his appeal.  According to the representative's 
statement, the veteran said he intended to appeal the 
following four issues: increased rating for eye disabilities, 
increased rating for hiatal hernia, increased rating for 
lumbar spine disability, and new and material evidence to 
reopen a claim for service connection for a right hip 
disability.  Based on the representative's clarification of 
the veteran's intent, this decision will not address the 
issues of new and material evidence to to reopen claims for 
disability resulting from a head injury and disability 
resulting from a right knee injury, although the record 
includes several references to these issues.

By rating decision dated August 1990, the RO denied the 
veteran's request seeking to reopen his claim for service 
connection for a right hip disability.  This was the last 
final decision regarding this matter.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran's left eye visual acuity has been no worse 
than 25 degrees; his right eye visual acuity has been no 
worse than 15 degrees.  

3.  Since the veteran has different impairments of the visual 
field, his eyes are to be rated under the alternative ratings 
which show impairment of central visual acuity of 20/100 for 
the left eye, and 20/200 for the right eye.  

4.  At the time the veteran entered service, he had vision of 
20/200 in the right eye, and 20/20 in the left eye. 

5.  The veteran's limitation of flexion of the low back, to 
include consideration of his painful motion, is the 
equivalent of moderate limitation of motion, but no more; the 
veteran does not have the equivalent of severe limitation of 
motion.

6.  The veteran's intervertebral disc syndrome is moderate 
rather than severe; he has recurring attacks, but he has 
relief from such attacks which is more than just 
intermittent.  

7.  The veteran does not have severe lumbosacral strain, and 
his lumbosacral spine is not ankylosed.  

8.  The veteran does not have dysphagia.

9.  An unappealed RO decision in August 1990 denied the 
veteran's claim of entitlement to service connection for a 
right hip injury.  

10.  Evidence submitted subsequent to the August 1990 RO 
denial of service connection for a right hip injury bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right hip injury.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent for angle recession glaucoma, right eye, 
scarring, visual field defect with amblyopia and open angle 
glaucoma, left eye have not been met. 38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.22, 4.78, 4.84 
(a), Diagnostic Codes 6013, 6076, 6077, 6078, 6080 to include 
Note 2 (2000).

2.  The criteria for an increased rating to 20 percent, but 
not higher, for spondylosis of the lumbar spine are met. 38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, 4.7, 4.40, 
4.45, 4.71, Diagnostic Codes 5289, 5292, 5293, 5295 (2000). 

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for a hiatal hernia have not been met. 
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114, Diagnostic Code 7346 (2000).

4.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a right hip 
disability has been submitted. 38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen for 
emergency care in February 1983 for a head laceration after 
running into a fence.  

The veteran underwent a VA examination in December 1983.  It 
was noted that the veteran fell off of a pole at Ft. Bragg, 
sustaining a laceration of the head, and injuries to the 
right hip and leg.  It was that he had some pain in the right 
hip with strenuous activity.  X-rays of the right hip, thigh, 
and knee, showed that no fracture was defined.  There was 
full range of motion of the right hip with pain on extremes.  
The examiner's diagnosis was, in part, right hip injury, not 
found.  

A more complete packet of service medical records was 
received by the VA in May 1985 (they were filed on top of 
Volume 5 of the veteran's claims folders).  In July 1983, the 
veteran indicated that he did not desire a separation medical 
examination.  

By decision dated May 1985, the Board denied service 
connection for laceration of the head, and right leg and 
right hip disabilities.  The Board determined that neither a 
right leg nor a right hip disability was shown to be present 
during service or on examination soon after discharge.  

The veteran was afforded a hearing before the RO in March 
1989, a transcript of which has been associated with the 
claims folder.  He described pain in his back and hip.  He 
described falling from a pole in service and sustaining head 
injuries and lacerations.  He described his right knee 
continuing to bother him.  He stated that sometimes it gave 
way when he walked.  

The veteran underwent a VA examination in March 1989.  He 
described hip pain.  

The veteran underwent a VA examination in March 1990.  He 
described pain in his hip when standing at work, and 
described pain in his knee when walking at work, lifting any 
object, and walking upstairs.  X-rays of the veteran's knees 
were normal.  The examiner's assessment was mild, 
semimembranous, tendinitis, right knee without x-ray evidence 
of degenerative change.  

By rating decision dated August 1990, the RO denied the 
veteran's claim for service connection for a hip injury.  
Evidence submitted subsequent to the August 1990 RO decision 
is summarized below:

Service medical records were submitted in August 1992.  
However, it was noted that the only medical evidence on the 
microfiche was the entrance examination from 1977.  The 
veteran's vision was noted to be 20/200 for the right eye, 
and 20/20 for the left eye.  He was described as having 
defective near and far vision.  

The veteran underwent a VA examination in May 1994.  The 
veteran complained of a knee and hip injury at Ft. Bragg 
while climbing a telephone pole.  

Numerous VA treatment records show that the veteran was seen 
for his eyes from 1992 to 1997.  

Medical records from when the veteran was in the Reserves in 
1994 and 1995 were submitted.  They show that in August 1994 
the veteran was seen for back pain and right hip pain after 
falling in a foxhole.  

The veteran underwent a VA examination for his eyes in May 
1996.  His vision was 20/200 in the right eye, and 20/25 in 
the left eye.  His visual field was constricted to 25 degrees 
in the right eye, and 35 degrees in the left eye.  

The veteran underwent a VA examination for his eyes in June 
1997.  His vision was 20/100 in the right eye, and 20/25 in 
the left eye.  The examiner's assessment was vision loss in 
the right eye secondary to injury in 1994; glaucoma in both 
eyes; myopia in both eyes; and presbyopia.  

The veteran underwent a VA examination for his spine in June 
1997.  Examination of the lumbar spine revealed forward 
flexion of 95 degrees; backward extension of 35 degrees; 
right and left lateral flexion of 40 degrees; and bilateral 
rotation of 35 degrees.  It was noted that the veteran could 
stand on his toes and heels, and that he could squat.  There 
was no objective evidence of pain on motion on examination of 
the lumbosacral spine or the thoracic spine.  Neurological 
examination of the upper and lower extremities was completely 
within normal limits.  Diagnosis was thoracic back pain with 
mild degenerative joint disease.  

The veteran underwent a VA examination for his eyes in April 
1998.  It was noted that the veteran had a history of trauma 
to the right eye with subsequent development of glaucoma 
after that.  Examination showed that the veteran's visual 
acuity was 20/200 in the right eye without correction and 
20/20 in the left eye without correction.  There was no 
improvement of visual acuity in the right eye with a 
refraction.  The veteran was currently taking Timoptic.  Slit 
lamp examination showed the lids were clear, and conjunctivae 
were clear.  Lachrymal examination was within normal limits.  
The cornea and sclera were clear.  The anterior chamber was 
clear and deep.  The pupils were reactive and the iris was 
clear.  The lenses were clear.  Tension by applanation was 24 
in the right eye and 23 in the left eye.  Fundus examination 
showed that the disc was round, with a cup/disc ration of 
0.7, and a pale rim.  Also noted was a chorioretinal scar of 
the posterior pole extending around the disc from 
approximately 11 o'clock to 6 o'clock.  Also noted was 
macular degeneration secondary to this scarring.  Fundus 
examination on the left showed disc round/cup/disc ratio of 
0.5, AV ration of 2:3, macula clear.  A review of visual 
fields showed that the right eye had approximately 12 to 15 
degrees of visual field.  The left eye was approximately 25 
degrees of visual field.  Assessment was history of trauma to 
the right eye; chorioretinal scar of the right eye; macular 
degeneration for the right eye; and glaucoma oculus unitas.  

The veteran underwent a VA examination for his low back in 
April 1998.  The examiner stated that he had reviewed the 
claims file.  The veteran stated that he had lower back pain, 
and that the pain was aggravated by lifting or walking for 
more than one hour.  The veteran described pain of the low 
back area on lifting and walking for more than one hour.  He 
stated that he had to take aspirin from time to time to 
relieve the pain.  He stated that he had to do some lifting 
which bothered his back.  It was noted that the veteran had 
had a lipoma removed at the L4 level at the left paraspinal 
area, and had experienced pain over the surgical area, 
especially when bending forward.  

The veteran's major complaint was pain.  There was no 
apparent stiffness or weakness.  Treatment consisted of pain 
medications and rest.  He stated that he did not have flare-
ups, and that the pain was continuous.  He did not use a 
brace, cane or crutches.  Examination of the thoracic spine 
showed no kyphosis or scoliosis or tender point.  The 
lumbosacral spine was tender at the L4-5 level.  A surgical 
scar was noted from a lipoma removal.  The scar was smooth 
and there was no keloid formation.  Tenderness at the L4 
paraspinal area was detected.  Range of motion of the 
lumbosacral spine showed forward flexion free of pain to 60 
degrees; pain with hesitation between 60 and 65 degrees; with 
normal range of motion being 95 degrees.  Backward extension 
was 35 degrees and free of pain, with normal being 45 
degrees.  Lateral flexion to the right and left was 35 
degrees, with no pain, and normal being 40 degrees.  There 
was no limitation on rotation to the right and left.  The 
examiner commented that there was no muscle spasm, no muscle 
atrophy or tenderness at the joint except at the L4 level.  
The examiner commented that there were no postural 
abnormalities.  There was no muscle atrophy in the back and 
there was no radiculopathy.  

Diagnoses were degenerative disk disease of the thoracic 
spine, no radiculopathy, and no apparent limitation of range 
of motion; degenerative disk disease of the lumbosacral spine 
with mild limitation of forward flexion; residuals of lipoma 
removal at the left L4 paraspinal area with local pain; and 
history of hip pain bilaterally after a fall in 1994 with no 
local tenderness, no limitation of range of motion and no x-
ray evidence of disease.  

The veteran underwent a VA examination for his esophagus in 
April 1998.  The examiner stated that he had reviewed the 
veteran's C file.  The veteran noted some lower chest pain 
with radiation to both arms in 1983.  He had an upper 
gastrointestinal series in December 1983 which revealed a 
hiatal hernia with reflux.  He stated that he had bloating 
and sometimes had gas one hour after eating.  It was noted 
that he had to eat small meals, and that the discomfort 
happened daily.  He stated that he had occasional nausea and 
vomiting, and that the last vomiting was about 2 months ago.  
He was treated with Mylanta.  He stated that he had no 
gastrointestinal bleeding, no tarry stool, and no 
constipation.  He mentioned that when his stomach had gas, he 
felt the epigastric discomfort and pain over both arms.  

Regarding dysphagia, the examiner commented that the veteran 
had no problem with swallowing including liquids or solids, 
but that he did not like greasy foods.  Regarding pyrosis, 
epigastric or other pain, including associated substernal or 
arm pain, the examiner commented that the veteran had 
heartburn occasionally and epigastric discomfort.  The 
veteran stated that the discomfort was every day and after 
eating, especially lunch time, but that he was able to 
tolerate food.  There was no hematemesis or melena.  There 
was occasional regurgitation as mentioned.  There was 
occasional nausea and vomiting, which happened once every 2-3 
months.  The veteran mostly took Mylanta for current 
treatment, but no surgical dilatation was given.  

Examination of the abdomen showed no tenderness, no hernia, 
no hepatomegaly.  Bowel sounds were present.  There was no 
pale change of the sclerae to indicate anemia.  The veteran 
stated that his body weight had been 145 pounds for several 
years.  Diagnoses were hiatal hernia with reflux, no evidence 
of anemia, and no history of GI bleeding.  

VA x-rays of the hips from April 1998 showed that the bony 
structures about the hips appeared normal.  There was no 
evidence of recent or remote trauma in the hips, or proximal 
femoral shafts bilaterally.  

A VA stomach x-ray from October 1998 noted that there were 3 
areas of persistent filling defects noted.  It was noted that 
a polypoid lesion could not be excluded in either region, and 
that additional polypoid lesions could not be excluded.  
There were few scattered diverticulae noted with no evidence 
of acute diverticulitis, and there were no constricting or 
obstructing colonic lesions seen.  Intermittent colonic 
spasms were noted.  

In a statement dated November 1998, the veteran asserted that 
he had material weight loss and hematemesis or melena with 
moderate anemia or other symptom combination productive of 
severe impairment of health.  

A copy of a VA treatment record was submitted from January 
1999.  It shows that the veteran was seen for chronic 
microcystic anemia, but that he did not have complaints.  

The veteran underwent a duodenum biopsy in April 1999.  It 
showed that there were sections of duodenal mucosa exhibiting 
chronic inflammatory cells infiltration, of a mild to 
moderate degree.  


Analysis

Laws and regulations regarding increased ratings.

The veteran claims that he is entitled to increased ratings 
for his eye disability from 40 percent, a hiatal hernia from 
10 percent, and spondylosis of the lumbar spine from 10 
percent.  The Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2000), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).


Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 10 percent disabling.

When there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health, then a 60 percent rating is assigned.  When there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or 
armor shoulder pain, productive of considerable impairment of 
health, then a 30 percent rating is assigned.  When there are 
two or more of the symptoms for the 30 percent evaluation of 
less severity, then a 10 percent rating is assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2000).  

Based on a review of the entire record, the objective 
evidence is against the assignment of a rating in excess of 
10 percent for the service-connected hiatal hernia.  The 
evidence is clear that the veteran has epigastric distress 
with pyrosis and regurgitation.  At his April 1998 VA 
examination, the examiner commented that the veteran had 
heartburn occasionally and epigastric discomfort.  The 
examiner noted that there was occasional regurgitation and 
occasional nausea and vomiting, which happened once every 2-3 
months.  However, the examiner commented that the veteran had 
no problem with swallowing including liquids or solids, but 
that he did not like greasy foods.  The VA treatment records 
also do not show difficulty with swallowing.  

In the absence of such a finding, there is no basis for the 
assignment of a higher rating to 30 percent.  Therefore, the 
veteran's claim for a disability rating in excess of 10 
percent must be denied. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA examination to determine the extent of 
the veteran's hiatal hernia.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating.  


Entitlement to an increased rating for spondylosis of the 
lumbar spine from 10 percent disabling.

Lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion is assigned a 20 
percent disability rating.  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
assigned a 40 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Favorable ankylosis is assigned a 40 percent disability 
rating.  Unfavorable ankylosis is assigned a 50 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating; moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating; and severe limitation of motion of the lumbar spine 
is assigned a 40 percent disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5292.

When intervertebral disc syndrome is moderate with recurring 
attacks, a 20 percent disability rating is assigned.  When 
intervertebral disc syndrome is severe with recurring 
attacks, with only intermittent relief, a 40 percent 
disability rating is assigned.  When intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief is assigned a 60 
percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code. VAOPGCPREC 36-97, 
(December 12, 1997).  

When examining the veteran's low back disability under 
Diagnostic Code 5292, the evidence must show moderate 
limitation of motion in order to receive an increased rating 
to 20 percent.  At the veteran's April 1998 examination, the 
examiner commented that the veteran had mild limitation of 
forward flexion.  The veteran's functional limitation of the 
low back due to pain on use as directed in DeLuca v. Brown 
must also be considered.  The examiner also commented that 
the veteran had pain with forward flexion between 60 and 65 
degrees.  

Pursuant to DeLuca v. Brown, the evidence shows that with 
painful motion taken into account, the veteran's limitation 
of flexion is more than slight.  Accordingly, it is 
determined that the veteran's limitation of flexion is the 
equivalent of moderate limitation of flexion, which is the 
criteria for a 20 percent rating.  However, it is not the 
equivalent of severe limitation of motion.  Thus, the veteran 
is entitled to an increased rating to 20 percent, but not 
higher, when his low back disability is examined under the 
limitation of motion code of Diagnostic Code 5292.  

In order to get an increased rating to 40 percent under 
Diagnostic Code 5293 for intervertebral disc syndrome, the 
evidence must show that the veteran's intervertebral disc 
syndrome is severe with recurring attacks, with relief which 
is intermittent.  As will be described below, the evidence 
does not show such findings. 

Although the examiner at the veteran's April 1998 VA 
examination stated that the veteran had degenerative disk 
disease of the lumbosacral spine, the examiner also stated 
that there was no radiculopathy.  Also, at the veteran's June 
1997 VA examination for his spine, the examiner commented 
that the veteran's neurological examination of the lower 
extremities was completely within normal limits.  

Thus, the evidence does not show that the veteran's 
intervertebral disc syndrome is severe.  The evidence shows 
that the veteran has recurring attacks of intervertebral disc 
syndrome but his relief from such attacks is more than just 
intermittent.  Even when the regulations in 38 C.F.R. 
§ § 4.40 and 4.45 pertaining to functional loss of the joints 
due to pain, weakened movement, excess fatigability, or 
incoordination, even during flare-ups, are considered 
pursuant to the General Counsel opinion at VAOPGCPREC 36-97 
(December 12, 1997), the veteran's disability is not such 
that it is the equivalent of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Thus, the veteran is not entitled to an increased rating when 
his low back disability is considered pursuant to Diagnostic 
Code 5293.  

Under Diagnostic Code 5295 for lumbosacral strain, in order 
to receive a 40 percent rating, the evidence must show that 
the veteran has severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space.  A 40 percent 
rating can also be assigned if there is some of the above 
with abnormal mobility on forced motion.  

Initially, it should be noted that the veteran has not been 
diagnosed with lumbosacral strain.  However, even when his 
disability is rated under lumbosacral strain, the evidence 
does not show severe symptomatology enough to warrant a 40 
percent rating.  The evidence does not show that the veteran 
has listing of the whole spine to the opposite side (at his 
April 1998 VA examination the examiner commented that there 
were no postural abnormalities).  The evidence does not show 
that the veteran has positive Goldthwaite's sign.  Also, the 
evidence does not show that the veteran has marked limitation 
of forward bending in standing position (at his February 1999 
VA examination the examiner noted that the veteran only had 
mild limitation of forward flexion).  

While the evidence shows that the veteran had loss of lateral 
motion at his April 1998 VA examination, the evidence does 
not show that the veteran had osteoarthritic changes or 
abnormal mobility on forced motion.  It is therefore 
concluded that the objective evidence does not more nearly 
approximate the criteria for a 40 percent rating under 
Diagnostic Code 5295.  It is emphasized that the veteran has 
never been diagnosed with lumbosacral strain.  

As the veteran's spine is not ankylosed, he is not entitled 
to an increased rating to 40 percent under Diagnostic Code 
5289.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's low back disorder.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In summary, the evidence supports the grant of entitlement to 
an increased rating of 20 percent, but not greater, for 
spondylosis of the low back, and the veteran's claim is 
granted to that extent, subject to the laws and regulations 
governing the disbursement of monetary benefits. 38 U.S.C.A. 
§§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5107).  38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71, Diagnostic Codes 5289, 5292, 5293, 5295 
(2000). 


Entitlement to an increased rating for angle recession 
glaucoma, right eye, scarring, visual field defect with 
amblyopia and open angle glaucoma, left eye, currently 
evaluated as 40 percent.

Simple, primary, noncongestive glaucoma is evaluated on the 
basis of resulting visual acuity impairment or visual field 
loss.  The minimum rating is 10 percent. 38 C.F.R. § 4.84a, 
Diagnostic Code 6013.  

For impairment of field vision, a 10 percent evaluation is 
warranted for unilateral concentric contraction of the visual 
field to 30 degrees, but not to 15 degrees, or unilateral 
concentric contraction of the visual field to 45 degrees, but 
not to 30 degrees, or for unilateral loss of either the nasal 
or temporal half of the visual field.  A 20 percent 
evaluation requires unilateral concentric contraction to 15 
degrees, but not to 5 degrees.  38 C.F.R. § 4.84a, Diagnostic 
Code 6080.

In the alternative ratings under Diagnostic Code 6080, 
contraction to 45 degrees, but not to 30 degrees, may be 
evaluated as the equivalent of corrected visual acuity of 
20/70 (6/21).  Contraction to 30 degrees, but not to 15 
degrees, may be evaluated as the equivalent of corrected 
visual acuity of 20/100 (6/30).  Contraction to 15 degrees, 
but not to 5 degrees, may be evaluated as the equivalent of 
corrected visual acuity of 20/200 (6/60).  These alternative 
ratings are to be employed when there is a ratable defect of 
visual acuity or a different impairment of the visual field 
in the other eye. 38 C.F.R. § 4.84a, Diagnostic Code 6080, 
Note 2.  

When there is impairment of central visual acuity of 20/200 
(6/60) in 1 eye, and 20/100 (6/30) in the other eye, then a 
60 percent rating is assigned under 38 C.F.R. § 4.84 (a), 
Diagnostic Code 6076.   When there is impairment of central 
visual acuity of 20/100 (6/30) in 1 eye, and 20/70 (6/21) in 
the other eye, then a 30 percent rating is assigned under 
38 C.F.R. § 4.84 (a), Diagnostic Code 6078.   

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of Sec. 3.383(a) of 
this  chapter.  38 C.F.R. § 4.78 (2000).  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total, no 
deduction will be made.  If the degree of disability at the 
time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made. 38 C.F.R. § 
4.22 (2000).

The RO concluded that a 20 percent disability existed prior 
to service.  Therefore, while the veteran's bilateral eye 
disability was considered to be severe enough to meet the 
criteria for a 60 percent rating in August 1997, he was 
assigned only a 40 percent rating for compensation purposes, 
in view of the 20 percent deduction to account for pre-
service impairment.

The RO correctly determined that the veteran had a 20 percent 
disability which existed prior to service.  At the veteran's 
induction examination, he had vision of 20/200 in the left 
eye, and 20/20 in the right eye.  Although the rating code 
for impairment of central visual acuity does not provide 
guidance when there is vision of 20/20, the minimal rating 
for vision of 20/200 is 20 percent under Diagnostic Code 
6077.  Accordingly, the RO correctly determined that the 
veteran had a 20 percent disability which existed prior to 
service.

The veteran is service-connected for glaucoma in both eyes.  
Under Diagnostic Code 6013, glaucoma is to be rated on the 
basis of visual acuity impairment or field loss.  The veteran 
underwent two VA visual examinations during the course of his 
appeal.  The veteran had different impairments of the visual 
field for both eyes at his two VA examinations.  At his June 
1997 VA examination his visual field loss to 25 degrees in 
the right eye fell in the category of field loss to 30 
degrees but not to 15 degrees, and his visual field loss to 
35 degrees for the left eye fell in the category of field 
loss to 45 degrees but not to 30 degrees.  At his April 1998 
VA examination, his visual field loss to 15 degrees of the 
right eye fell in the category of field loss to 15 degrees 
but not to 5 degrees, and his visual field loss to 25 degrees 
in the left eye fell in the category of field loss to 30 
degrees, but not to 15 degrees.  

Since the veteran had different impairments of the visual 
field for his eyes at his VA examinations, his eyes are to be 
rated under the alternative ratings under Diagnostic Code 
6080, Note 2.

Accordingly, when applying the alternate ratings under 
Diagnostic Code 6080 to the findings from the veteran's June 
1997 VA examination, his visual field constriction to 25 
degrees in the right eye can be rated alternatively as the 
equivalent of corrected visual acuity of 20/100 (6/30), and 
his field constriction to 35 degrees in the left eye can be 
rated alternatively as the equivalent of corrected visual 
acuity of 20/70 (6/21).  From the veteran's April 1998 VA 
examination, his visual field constriction to 15 degrees in 
the right eye can be rated alternatively as the equivalent of 
corrected visual acuity of 20/200 (6/60), and his field 
constriction to 25 degrees in the left eye can be rated 
alternatively as the equivalent of corrected visual acuity of 
20/100 (6/30).  

When these alternative ratings from Diagnostic Code 6080 are 
applied to Table V for ratings for central visual acuity 
impairment, they show that the findings from the veteran's 
June 1997 VA examination would warrant a 30 percent rating 
under Diagnostic Code 6078.  The findings from the veteran's 
April 1998 VA examination would warrant a 60 percent rating 
under Diagnostic Code 6076.  However, as noted above, 20 
percent must be deducted as having existed at the time of 
entrance into active service under 38 C.F.R. § 4.22.  

Therefore, the veteran's claim for a disability rating in 
excess of 40 percent must be denied.  In reaching the 
determination, consideration has been given to the provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Specifically, the RO obtained a 
special VA visual examination to determine the extent of the 
veteran's eye disability.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
eye disability.


Laws and regulations regarding new and material evidence.

Under 38 C.F.R. § 3.156 (a) (2000), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).


Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a 
right hip injury.

By decision dated August 1990, the RO denied service 
connection for a right hip injury.  Under applicable law and 
VA regulations, that decision is final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran. 38 U.S.C.A. § § 5108, 7104; 38 C.F.R. §§ 3.104 (a), 
3.156 (2000).  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a right hip injury.  The veteran was denied 
entitlement to service connection for a right hip injury in 
May 1985 because a right hip disability was not shown to be 
present in service or on examination soon after discharge.

Since that time, medical records from when the veteran was in 
the Reserves in 1994 and 1995 were submitted.  They show that 
in August 1994 the veteran was seen for back pain and right 
hip pain after falling in a foxhole while on active duty 
training.  This medical report is new in that it is not 
merely cumulative of other evidence of record.  

The medical records from when the veteran was in on active 
duty training in 1994 are also material to the veteran's 
claim.  Specifically, they show that the veteran injured his 
right hip while on active duty training.  The newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and the veteran's claim 
must be considered in light of all the evidence, both old and 
new.  


ORDER

Entitlement to an increased rating from 40 percent for angle 
recession glaucoma, right eye, scarring, visual field defect 
with amblyopia and open angle glaucoma, left eye, is granted.  

Entitlement to an increased rating from 10 percent for a 
hiatal hernia is denied.

Entitlement to an increased rating to 20 percent for 
spondylosis of the lumbar spine is granted.

New and material evidence having been submitted to reopen the 
claim of service connection for a right hip injury, the claim 
is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim for 
service connection for a right hip disability was reopened on 
the basis that new and material evidence had been submitted 
pursuant to Elkins and Winters.  The next step is to address 
the question of whether service connection is warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the second part of the three-part test set forth by the Court 
in Elkins (determination as to whether the veteran has 
submitted a well-grounded claim pursuant to 38 U.S.C.A. 
§ 5107 (a)), is no longer for application.

However, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

The evidence shows that the veteran was seen for right hip 
pain in 1994 after falling in a foxhole while on active duty 
training.  Although the veteran was afforded a VA examination 
in April 1998 where it was determined that he did not have 
limitation of range of motion of the hip and did not have x-
ray evidence of disease of the hip, in light of the veteran's 
continued allegations of right hip pain, and in light of the 
need to remand for compliance with the VCAA, the veteran 
should be afforded a VA examination that discusses the nature 
and etiology of his right hip pain.  

Accordingly, it is determined that the veteran should be 
afforded a VA examination to determine whether her otitis 
media increased in severity during service.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records 
regarding the veteran's right hip that 
have not already been associated with the 
claims folder.  

3.  The veteran should be scheduled for a 
VA examination for his right hip.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  List the diagnoses of all 
current right hip disorders as 
precisely as possible.

b.  For each current right hip 
disorder, state a medical opinion as 
to the time of initial onset of the 
disorder.  

c.  Is any current right hip 
disorder related to the incident in 
August 1994 where the veteran fell 
into a foxhole while on active duty 
training?

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a right hip 
disability.  In the event that the claim 
is not resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for a right hip disability 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



